DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wakeland (U.S. Publication 2006/0008180), hereinafter Wakeland in view of Smith et al. (U.S. Pub. 2018/0032344) hereinafter Smith further in view of Perkins et al. (U.S. Pub. 2014/0281435) hereinafter Perkins.

Referring to claim 1, Wakeland teaches, as claimed, a data processing system comprising:

a plurality of processing elements (see Fig. 1, 22 and 42), each processing element including a digital signal processor (see Fig. 5, 88), each processing element further including a memory element (see Fig. 5, Shared Memory 40); and 

a plurality of connections (see Fig. 1, Paths) between the processing elements, wherein each digital signal processor can directly access the memory element (see Fig. 5, Shared Memory 40) of a logically nearby processing elements or elements,

a controller (see Fig. 5, DSP control unit) for video or image data (processing digital media such as audio and /or video; See Paragraph 20).

Wakeland does not disclose expressly a SIMD controller and wherein the processing elements are configured to calculate a processing element register file memory address at runtime instead of compile time.

Smith does disclose a SIMD (SIMD instruction, see Paragraph 70) and wherein the processing elements (processor core, see Paragraph 86) are configured to calculate a 

At the time of the invention it would have been obvious to a person of ordinary skilled in the art to incorporate dynamically calculating storage addresses at runtime.  

The suggestion/motivation for doing so would have been to increase computational performance (see Smith Paragraph 2).

Perkins does disclose a SIMD controller are common (a SIMD processor, see Paragraph 21).

At the time of the invention it would have been obvious to a person of ordinary skill in the art to incorporate a SIMD processor to process SIMD instructions.

The suggestion/motivation for doing so would have been to increase computational performance (see AAPA Paragraph 4).

As to claim 8, it is directed to a system with parallel data extraction (see Wakeland Paragraph 21) to implement same system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

As to claim 15, it is directed to a system with a sequential processing element to implement same system as set forth in claim 1.  Therefore, it is rejected on the same basis as set forth hereinabove.

Allowable Subject Matter

Claims 2-7, 9-14, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 1/21/2021 have been fully considered but they are moot in view of new grounds of rejections.

The terminal disclaimer filed on 1/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10/613,863 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Regarding the 35 U.S.C. §112, second paragraph problems, Applicant's response has overcome these rejections.


Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:  

Beric et al. (U.S. Pub. 2018/0095877) discloses a size of buffer can be determined at compile-time or run-time.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  

Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HYUN NAM/Primary Examiner, Art Unit 2183